DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed August 23, 2022.   Claims 21-25 have been canceled without prejudice. Claims 1-4, 9-18 and 20 are pending and an action on the merits is as follows.	
Objections to claims 21 and 23 have been withdrawn.
Rejections of claims 23-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been withdrawn.
Rejections of claims 1-4, 9-18 and 20-25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.

Allowable Subject Matter
Claims 1-4, 9-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 17: The prior art does not teach nor suggest an elevator system or a method for installing an elevator car comprising: an elevator shaft including a plurality of landings; at least one first sensor assembly attached to an elevator car comprising a first sensor, a second sensor, and a third sensor; a plurality of second sensor assemblies arranged within the elevator shaft, wherein each landing of the plurality of landings includes an associated second sensor assembly from the plurality of second sensor assemblies; wherein the at least one first sensor assembly and the plurality of second sensor assemblies form a contactless position sensing system for determining a position of the elevator car within the elevator shaft, wherein each of the plurality of second sensor assemblies comprises a plurality of tags, wherein a first tag is arranged to align with the first sensor, a second tag is arranged to align with the second sensor, and a third tag is arranged to align with the third sensor and the third tag comprises a first tag element and a second tag element separated by a tag spacing distance and a third tag element, the third tag element having a predetermined frequency selected to enable identification of a respective associated landing of the plurality of landings by the contactless position sensing system, wherein the predetermined frequency of the third tag element comprises encoded information to uniquely identify each landing, and wherein a computing system is configured to: 2Application No.: 15/975,845Docket No.: 98200US02 (U320966US2) determine/measure a landing error for each landing to compensate for installation errors to determine a set landing position for each landing based on an interaction of the first, second, and third sensors with the respective first, second, and third tags at each landing; identify, during elevator operation, a specific landing based on a detected third tag of a second sensor assembly, and adjusting, during elevator operation, with an elevator machine, a landing position of the elevator car to the set landing position at the specific landing.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.   
Claims 2-4, 9-16, 18 and 20 depend from claims 1 or 17 and therefore inherit all allowed claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        August 29, 2022